Appeal by the Long Island Lighting Company from an order of the Supreme Court, Suffolk County *891(Doyle, J.), dated June 14, 1985, which denied its motion to intervene in the above-entitled proceedings.
Order reversed, without costs or disbursements, and motion by the Long Island Lighting Company to intervene granted.
Since the Long Island Lighting Company is clearly an “interested” party in these proceedings, the motion to intervene should have been granted. Mollen, P. J., Mangano, Brown, Weinstein and Rubin, JJ., concur.